ORDER
Original jurisdiction is assumed. The order setting bond at $3,000 cash or $6,000 surety is set aside. Writ shall issue prohibiting the respondent, the Honorable Thornton Wright, District Judge, District Court of Oklahoma County, or any other judge assigned to case numbered FD-91-2348, from conditioning the petitioner’s signature bond release on his waiver of a jury trial. The trial court shall, in its discretion, set bond for petitioner’s appearance at such trial, or make such other arrangement to secure his appearance as may be permitted under Okla.Stat. tit. 21, § 567 (Supp.1990), and Terry v. Gassett, 740 P.2d 141 (Okla.1987).
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 26th DAY OF MAY 1992.
HODGES, V.C.J., and LAVENDER, SIMMS, HARGRAVE, KAUGER and SUMMERS, JJ., concur.
ALMA WILSON, J., dissents.